Citation Nr: 1612578	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  13-09 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease, status post coronary artery bypass graft and pacemaker implant, prior to August 16, 2013.

3.  Entitlement to an initial compensable evaluation for service-connected residual cardiac surgical scars, status post coronary artery bypass graft and pacemaker implant.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

5.  Entitlement to service connection for fungal infection of the feet.

6.  Entitlement to service connection for a testicular disability.

7.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for bilateral hearing loss. 

9.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2011, December 2011, and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The May 2011 rating decision granted entitlement to service connection for coronary artery disease and residual cardiac surgical scars.  It assigned an initial 30 percent rating for coronary artery disease and a 0 percent (noncompensable) rating for the surgical scars.  Both of these ratings were effective May 26, 2010.  A notice of disagreement with the assigned disability ratings was received in May 2012, a statement of the case was issued in February 2013, and a substantive appeal was received in March 2013.

In the course of this appeal, the RO increased the rating for the Veteran's coronary artery disease from 30 percent to 100 percent, effective August 16, 2013.  To the extent that a 100 percent rating was not granted prior to August 16, 2013, this issue remains on appeal.

The December 2011 rating decision granted entitlement to service connection for diabetes mellitus and assigned an initial 20 percent rating, effective May 26, 2010.  It also denied entitlement to service connection for bilateral hearing loss, PTSD, hypertension, fungal infection of the feet, and a testicular disability.  A notice of disagreement with the assigned diabetes mellitus disability rating and with the denials of service connection was received in May 2012, a statement of the case was issued in January 2013, and a substantive appeal was received in March 2013.

The January 2012 rating decision denied entitlement to service connection for tinnitus.  A notice of disagreement with the denial of service connection was received in May 2012, a statement of the case was issued in January 2013, and a substantive appeal was received in March 2013.


FINDING OF FACT

In August 2015, the Board was notified via receipt of a copy of the Veteran's death certificate that the Veteran had died in May 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 



ORDER

The appeal is dismissed.




		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


